: aa!
VMs ae Es

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
¥, ‘ (For Offenses Committed On or After November 1, 1987)
Romeo Rojas-Garcia Case Number: 3:19-mj-24011

Karren Kenney
Defendant's Attorney

REGISTRATION NO. 89481298 — OCT 04 2019

THE DEFENDANT; CLERK, U.S, MOTRICT COURT

pleaded guilty to count(s) 1 of Compiaint SOUTHERN DISTRICT OF CA FORMA
BY

 

 

 

 

Ci was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense - Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[) The defendant has been found not guilty on count(s)
O | Count(s) C dismissed on the motion of the United States,
“IMPRISONMENT

The defendant is hereby committed to the - sustody of the United States Bureau of Prisons to be

imprisoned for a term of:
é

Cl TIMESERVED ~ a days

 

Assessment: $10 WAIVED - Fine: WAIVED

XX) Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[2 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, October 1, 2019
Date of Imposition of Sentence

oy tek AE ns
Received a /]

DUSM a HONORABI/E ROBERT N. BLOCK .
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy a - : : 3:19-mj-24011

 
